Citation Nr: 1710855	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a brain tumor, status post craniotomy.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a right hand disorder, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013 and March 2016, the Board remanded the Veteran's claims for further development.  The case has since been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board found that there had not been substantial compliance with the June 2013 remand directives to obtain service department records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the Board directed the AOJ to contact any appropriate entity, to include, but not limited to the U.S. Army Reserve Personnel Center and the 7th Brigade, 80th Division, to request any service treatment and/or personnel records dated from 2001 onward.

In April and June 2016, the AOJ sent a letter to the 7th Brigade, 80th Division requesting the pertinent records.  No response was received to either letter.  In July 2016, the AOJ informed the Veteran that it did not receive a response from either the 7th Brigade, 80th Division.

No further attempts to obtain the Veteran's outstanding service treatment and personnel records from 2001 onward were made, including contacting the U.S. Army Reserve Personnel Center or another appropriate entity.

When VA undertakes to obtain Federal records, its efforts to obtain those records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).

Because it is not clear that the requested records do not exist or that further efforts would be futile; further efforts to obtain the records are required.

The most recent VA treatment records associated with the claims file are dated through December 17, 2008; and the Veteran may have been receiving ongoing treatment since then.  The record also indicates that the Veteran received private treatment.

The Veteran contends that a right hand and leg disabilities, are both the direct result of his military service.  A July 2003 VA treatment record notes that he underwent a nerve conduction study, which demonstrated significant carpel tunnel syndrome on the right side.  He reported that he was involved in an explosion injury to his right hand.  The treatment provider stated that "we can assume that the right-sided carpel tunnel syndrome is secondary to the explosion or contributed to by the prior explosion injury to the right hand.  A March 2008 private treatment record notes his complaint of right leg weakness intermittently for the past year.  He reported that he fractured his right leg during service.  Upon examination, the treatment provider noted paraparesis in the Veteran's legs.  An October 2008 VA treatment record noted problems with right leg movement, strength, and balance problems.

Available service treatment records document complaints and treatment related to the right hand and leg.  During June 1994 and March 1999 examinations, the Veteran had numbness of his hands that was noted to be probable bilateral carpal tunnel syndrome.  A March 2002 statement of medical examination and duty status noted that the Veteran sustained an injury to his right hand while operating an explosive simulator while on INACDUTRA.  With regard to his right leg, service treatment records document complaints of and treatment for right knee and thigh pain in September 1979, a right calf muscle tear in July 2001. 

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his right hand disorder and right leg disorder.  The Board finds that, in light of the medical evidence of record, including his service treatment record and the July 2003 VA treatment record, and to fulfill VA's duty to assist, the Veteran should be afforded a VA examination to address the nature and etiology of his right hand disorder and right leg disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the 7th Brigade, 80th Division, the U.S. Army Reserve Personnel Center, National Personnel Records Center, and the Department of the Army, to obtain all service treatment and personnel records from 2001 onwards.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2. Associate with the Veteran's claims file any relevant VA treatment records dated from December 17, 2008, to the present.  

3.  Send the Veteran a letter requesting that he identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides needed authorization.

4.  After completing the above development, the Veteran should be afforded VA examination(s) to determine the relationship of any current right hand and leg disability to service.  The claims file, to include a copy of this Remand, must be reviewed by the examiner.  

The examiner should opine as to the following:

Identify any right hand or leg disability that has been present at any point since the Veteran filed his claim for service connection 2008, even if not shown on the current examination (current disability).

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current right hand or leg disability is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  

The examiner should specifically address the notation of carpal tunnel syndrome in June 1994 and March 1999 examinations; the March 2002 statement of medical examination and duty status noted that the Veteran sustained an injury while on INACDUTRA to his right hand while operating an explosive simulator; and the service treatment records documenting complaints of and treatment for right knee and thigh pain in September 1979, a right calf muscle tear in July 2001.

The examination report must reflect consideration the Veteran's VA and private treatment records, service treatment records; and the Veteran's statements regarding in-service injuries and continuity of symptomatology.

The examiner should provide reasons for these opinions.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

5.  If any benefits sought on appeal are denied, issue a Supplemental Statement of the Case.  Then, the appeal should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

